Name: 88/450/ECSC: Commission Decision of 27 June 1988 authorizing the Member States to institute intra-Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  iron, steel and other metal industries;  cooperation policy
 Date Published: 1988-08-10

 Avis juridique important|31988D045088/450/ECSC: Commission Decision of 27 June 1988 authorizing the Member States to institute intra-Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community Official Journal L 219 , 10/08/1988 P. 0013 - 0026*****COMMISSION DECISION of 27 June 1988 authorizing the Member States to institute intra-Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community (88/450/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to the requests made by the Member States, Whereas under the provisions of the ECSC Treaty the principle of freedom of movement necessarily applies to products originating in third countries which are in free circulation in the Community; Whereas these provisions preclude, in the case of intra-Community trade, any requirement, even of a purely formal nature, to submit import licences or any similar procedure; Whereas the Commission, in response to the crisis in the iron and steel sector, has adopted measures with both internal and external effects; whereas, in this context, measures have been adopted in respect of imports of certain products originating in certain third countries with a view to ensuring adherence to traditional trade flows between the Community and these countries, including at regional level; Whereas the combined effect of these measures is not, however, such as to eliminate the risk of deflections of trade in the case of the products in question; Whereas under these circumstances it is important to ensure that full information is available on prospective imports of products originating in third countries in free circulation in certain Member States and the terms under which the products concerned are imported; whereas the Member States ought accordingly to be authorized to institute prior surveillance of these imports by making them subject to the issue of an import document; Whereas this import document must be issued automatically, within a fixed time limit and for all the quantities applied for; Whereas application of these surveillance measures must be of strictly limited duration; Whereas, so that checking the origin of imports does not act as barrier to intra-Community trade, the Member States ought as a general rule to be obliged, as part of the formalities for the importation of a product from another Member State, to confine themselves to asking the importer for a simple declaration on the origin of the product, on the basis of what he may reasonably be expected to know of it; Whereas it is important that the Member States should keep the Commission regularly informed of the results of the surveillance, HAS ADOPTED THIS DECISION: Article 1 1. Each of the Member States mentioned in the Annex is hereby authorized to make imports for home use (hereinafter referred to as 'imports') of the iron and steel products covered by the Treaty establishing the European Coal and Steel Community listed in the Annex, originating in the third countries mentioned in the Annex and in free circulation in the other Member States, subject to presentation to the relevant authorities of an import document. 2. The import document shall be issued or countersigned by the Member States, without charge and for all the quantities applied for, upon receipt of the relevant application and at the very latest within 10 working days of the date on which application was lodged, without prejudice to such protection measures as may have been authorized under Article 71, third indent, of the Treaty. 3. The period of validity of the import document shall be three months. 4. Import documents which have been completely used up shall be returned immediately to the department which issued them. Unused or partly used documents shall be returned to the department which issued them within five working days following expiry of their period of validity. Article 2 1. The importer's application shall provide the following particulars: (a) the country of origin and the Member State from which the goods are being imported; (b) a description of the goods and the relevant Combined Nomenclature code; (c) the quantity of the goods in tonnes; (d) the name, address, telephone number and telex number of the applicant; (e) documentary evidence of release for free circulation; falling such evidence, the import document's validity shall be limited to one month from the date of its issue; (f) the characteristics of any seconds or substandard products; (g) the reference data of any previous application for an import document in respect of the same products. The Member States may not request any additional particulars. 2. The importer must attest to the accuracy of his application and submit as supporting evidence two duplicate copies either of the related sales contract or contracts or of the seller's confirmation of the order or orders. Article 3 1. As part of the formalities for the importation of products of a kind covered by intra-Community surveillance measures, the relevant authorities of the importing Member State may request the importer to indicate the origin of the goods on the customs declaration or on the application for an import document. 2. Supporting documentation may not be requested except in cases where serious, justified doubts exist rendering such documentation indispensable in order to establish the true origin of the goods in question. Nevertheless, the request for such documentation may not, of itself, constitute an impediment to the importation of the goods. Article 4 1. The Member States shall notify the Commission during the first 10 days of each month of: (a) the tonnages in respect of which import documents were issued during the preceding month; (b) the tonnages in respect of which import documents expired during the preceding month without having been used totally or partially by the importers; (c) the tonnages in respect of which import documents issued previously were totally or partially renewed during the preceding month. 2. The Member States' notifications shall include: (a) a breakdown by product, itemized by the Combined Nomenclature code; (b) a breakdown by Member State of consignment and by country of origin. Article 5 This Decision is addressed to the Member States. It shall apply until 31 December 1988. Done at Brussels, 27 June 1988. For the Commission Willy DE CLERCQ Member of the Commission ANNEX LIST OF PRODUCTS FOR WHICH AN IMPORT DOCUMENT MUST BE ISSUED 1.2 // // // Member State // Third country of origin // // // GERMANY // Bulgaria Hungary Poland Romania Czechoslovakia USSR People's Republic of Korea // // 1.2 // // // CN-code // // // // // // 7201 10 19 // // ex 7201 20 00 // - containing by weight more than 1 % of silicon // ex 7208 11 00 // - containing by weight less than 0,6 % of carbon // ex 12 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 13 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 14 10 // - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // ex 90 // - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // ex 21 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // ex 22 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 23 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 24 10 // - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // ex 90 // - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // ex 32 10 // - containing by weight less than 0,6 % of carbon // ex 30 // - containing by weight less than 0,6 % of carbon // ex 51 // - containing by weight less than 0,6 % of carbon // ex 59 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 33 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 34 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // ex 42 10 // - containing by weight less than 0,6 % of carbon // ex 30 // - containing by weight less than 0,6 % of carbon // ex 51 // - containing by weight less than 0,6 % of carbon // ex 59 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 43 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 44 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon 1.2 // // // CN-code // // // // // ex 7209 12 90 // - containing by weight less than 0,6 % of carbon // ex 13 90 // - containing by weight less than 0,6 % of carbon // ex 22 90 // - containing by weight less than 0,6 % of carbon // ex 23 90 // - containing by weight less than 0,6 % of carbon // ex 32 90 // - containing by weight less than 0,6 % of carbon // ex 33 90 // - containing by weight less than 0,6 % of carbon // ex 42 90 // - containing by weight less than 0,6 % of carbon // ex 43 90 // - containing by weight less than 0,6 % of carbon // ex 7211 12 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon and of a thickness of 6 mm or less // ex 19 10 // - containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils // // - containing by weight less than 0,6 % of carbon, of a thickness of 3 mm or more and not in coils // ex 19 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 22 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon and of a thickness of 6 mm or less // ex 29 10 // - containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils // // - containing by weight less than 0,6 % of carbon and of a thickness of 3 mm or more and not in coils // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 30 10 // - containing by weight less than 0,6 % of carbon and of a thickness of 0,5 mm or more but less than 3 mm // ex 41 10 // - of a thickness of 0,5 mm or more but less than 3 mm // ex 49 10 // - containing by weight less than 0,6 % of carbon and of a thickness of 0,5 mm or more but less than 3 mm // ex 7214 20 00 // - containing by weight less than 0,6 % of carbon // 40 10 // // 91 // // 99 // // 50 10 // // 91 // // 99 // // ex 7216 21 00 // - containing by weight less than 0,6 % of carbon // ex 22 00 // - containing by weight less than 0,6 % of carbon // ex 31 00 // - containing by weight less than 0,6 % of carbon and other than with parallel flanges // ex 32 00 // - containing by weight less than 0,6 % of carbon and other than with parallel flanges // ex 40 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // ex 50 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // // 1.2 // // // Member State // Third country of origin // // // BENELUX // Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR // // Coils 1.2 // // // CN-Code // // // // // // 7208 11 00 // // 12 10 // // 91 // // 99 // // 13 10 // // 91 // // 99 // // ex 14 10 // - of a thickness of 1,5 mm or more // ex 90 // - of a thickness of 1,5 mm or more // 21 10 // // 90 // // 22 10 // // 91 // // 99 // // 23 10 // // 91 // // 99 // // ex 24 10 // - of a thickness of 1,5 mm or more // 90 // - of a thickness of 1,5 mm or more // ex 7211 12 10 // - in coils // ex 19 10 // - of a thickness of 1,5 mm or more, in coils // ex 22 10 // - in coils // ex 29 10 // - of a thickness of 1,5 mm or more, in coils // 7219 11 10 // // 90 // // 12 10 // // 90 // // 13 10 // // 90 // // ex 14 10 // - of a thickness of 1,5 mm or more // ex 90 // - of a thickness of 1,5 mm or more // ex 7220 11 00 // - in coils, of a width exceeding 500 mm // ex 12 00 // - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm // ex 7225 10 10 // - of a thickness of 1,5 mm or more, in coils // ex 20 11 // - of a thickness of 1,5 mm or more, in coils // ex 30 00 // - of a thickness of 1,5 mm or more // ex 7226 10 10 // - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm // ex 20 10 // - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm // ex 91 00 // - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm // // Other iron and steel products 1.2 // // // CN-Code // // // // // // 7201 10 11 // // 19 // // 30 // // 90 // // 20 00 // // 30 10 // // 90 // // 40 00 // // 7202 11 10 // // 90 // // 99 11 // // // // CN-Code // // // // // ex 7203 90 00 // - other than in blocks, lumps and similar forms // ex 7207 19 11 // - obtained by continuous casting // ex 15 // - obtained by continuous casting // 31 // - // ex 20 51 // - obtained by continuous casting // ex 55 // - obtained by continuous casting // ex 57 // - obtained by continuous casting // 71 // - // ex 7208 14 10 // - containing by weight less than 0,6 % of carbon, of a thickness of less than 1,5 mm // ex 90 // - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon // ex 24 10 // - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon // ex 90 // - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon // ex 32 10 // - containing by weight less than 0,6 % of carbon // ex 30 // - containing by weight less than 0,6 % of carbon // ex 51 // - containing by weight less than 0,6 % of carbon // ex 59 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 33 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 34 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // ex 35 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 93 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 42 10 // - containing by weight less than 0,6 % of carbon // ex 30 // - containing by weight less than 0,6 % of carbon // ex 51 // - containing by weight less than 0,6 % of carbon // ex 59 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 43 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 44 10 // - containing by weight less than 0,6 % of carbon // ex 90 // - containing by weight less than 0,6 % of carbon // ex 45 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 93 // - containing by weight less than 0,6 % of carbon // ex 99 // - containing by weight less than 0,6 % of carbon // ex 90 10 // - simply cut into shapes other than rectangular (including square) // 7209 12 10 // // 90 // // 13 10 // // 90 // // 14 10 // // 90 // // 22 10 // // 90 // // 23 10 // // 90 // // 24 10 // // 91 // // 99 // // // // CN-Code // // // // // 32 10 // // 90 // // 33 10 // // 90 // // 34 10 // // 90 // // 42 10 // // 90 // // 43 10 // // 90 // // 44 10 // // 90 // // ex 90 10 // - simply cut into shapes other than rectangular (including square) // ex 7210 11 10 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 12 11 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 19 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 20 10 // - simply cut into shapes other than rectangular (including square) // ex 31 10 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 39 10 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 41 10 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 49 10 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 50 10 // - simply cut into shapes other than rectangular (including square) // ex 60 11 // - simply cut into shapes other than rectangular (including square) // ex 19 // - simply cut into shapes other than rectangular (including square) // ex 70 11 // - not further worked than surface-treated and containing by weight less than 0,6 % of carbon // // - simply cut into shapes other than rectangular (including square) // ex 19 // - simply cut into shapes other than rectangular (including square) // ex 90 31 // - simply cut into shapes other than rectangular (including square) // ex 33 // - simply cut into shapes other than rectangular (including square) // ex 35 // - simply cut into shapes other than rectangular (including square) // ex 39 // - simply cut into shapes other than rectangular (including square) // ex 7211 12 10 // - Not in coils and containing by weight less than 0,6 % of carbon // ex 90 // - of a thickness of 6 mm or less // ex 19 10 // - Not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // // - containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm // 91 // // 99 // // ex 22 10 // - Not in coils, and containing by weight less than 0,6 % of carbon // ex 90 // - of a thickness of 6 mm or less // ex 29 10 // - Not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more // // - containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm // 91 // // 99 // // ex 30 10 // - of a thickness of less than 3 mm // // - 'Electrical' // // // CN-Code // // // // // ex 41 10 // - of a thickness of less than 3 mm // // - 'Electrical' // ex 91 // - of a thickness of less than 6 mm // ex 49 10 // - of a thickness of less than 6 mm // // - 'Electrical' // ex 7212 10 10 // - containing by weight less than 0,6 % of carbon // ex 91 // - containing by weight less than 0,6 % of carbon // ex 21 11 // - containing by weight less than 0,6 % of carbon // ex 29 11 // - containing by weight less than 0,6 % of carbon // ex 30 11 // - containing by weight less than 0,6 % of carbon // ex 40 10 // - containing by weight less than 0,6 % of carbon // ex 60 91 // - of a thickness of 6 mm or less and containing by weight less than 0,6 % of carbon // 7213 10 00 // // 20 00 // // 31 00 // // 39 00 // // 41 00 // // 49 00 // // 50 00 // // 7214 20 00 // // 30 00 // // 40 10 // // 91 // // 99 // // 50 10 // // 91 // // 99 // // 60 00 // // 7216 10 00 // // 21 00 // // 22 00 // // 31 00 // // 32 00 // // 33 00 // // 40 10 // // 90 // // 50 10 // // 90 // // ex 90 10 // - containing by weight less than 0,6 % of carbon // 7218 90 50 // // ex 7219 14 10 // - of a thickness of less than 1,5 mm // ex 90 // - of a thickness of less than 1,5 mm // ex 21 10 // - other than rolled on four faces or in a closed box pass // ex 90 // - other than rolled on four faces or in a closed box pass // ex 22 10 // - other than rolled on four faces or in a closed box pass // ex 90 // - other than rolled on four faces or in a closed box pass // 23 10 // // 90 // // 24 10 // // 90 // // 33 10 // // 90 // // 34 10 // // 90 // // // // CN-Code // // // // // 35 10 // // 90 // // ex 90 11 // - simply cut into shapes other than rectangular (including square) // ex 19 // - simply cut into shapes other than rectangular (including square) // ex 7220 11 00 // - other than rolled on four faces or in a closed box pass, other than in coils, and of a width exceeding 500 mm // ex 12 00 // - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm // ex 20 10 // - of a thickness of less than 3 mm // 7221 00 10 // // 90 // // 7222 10 11 // // 19 // // 91 // // 99 // // 40 11 // // 19 // // 7224 90 30 // // ex 7225 10 10 // - not in coils and of a thickness of 1,5 mm or more // // - of a thickness of less than 1,5 mm // 91 // // 99 // // ex 20 11 // - other than rolled on four faces or in a closed box pass, other than in coils and of a thickness of 1,5 mm or more // ex 19 // - of a thickness of less than 3 mm // ex 30 // - simply cut into shapes other than rectangular (including square) // ex 30 00 // - of a thickness of less than 1,5 mm // ex 40 10 // - other than rolled on four faces or in a closed box pass // ex 30 // - other than rolled on four faces or in a closed box pass // ex 50 // - other than rolled on four faces or in a closed box pass // 70 // // 90 // // ex 50 00 // - of a thickness of less than 3 mm // ex 90 10 // - simply cut into shapes other than rectangular (including square) // ex 7226 10 10 // - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm // 30 // // ex 20 10 // - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm // ex 31 // - of a thickness of less than 3 mm // ex 91 00 // - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm // ex 92 10 // - of a thickness of less than 3 mm // 7227 10 00 // // 20 00 // // 90 10 // // 90 // // 7228 10 10 // // 20 11 // // 19 // // 30 10 // // 90 // // 70 10 // // 80 10 // // ex 90 // - containing by weight less than 0,6 % of carbon // 7301 10 00 // // // // // Member State // Third country of origin // // // ITALY // Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea // // Same products as for Benelux, plus: 1.2 // // // CN-code // // // // // // 7209 11 00 // // 21 00 // // 31 00 // // 41 00 // // ex 7215 90 10 // - of free-cutting steel // 7219 31 10 // // 90 // // 32 10 // // 90 // // 7222 30 10 // // 10 30 // // 7223 10 30 // // 20 30 // // 70 31 // // // 1.2 // // // Member State // Third country of origin // // // UNITED KINGDOM // Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea // // CN code 7201 10 11 10 19 10 30 10 90 20 00 30 10 30 90 40 00 7202 11 10 11 90 7203 90 00 7204 50 10 50 90 7206 10 00 90 00 7207 11 11 11 19 12 11 12 19 19 11 19 15 19 31 20 11 20 15 20 17 20 31 20 33 20 51 20 55 20 57 20 71 7208 11 00 12 10 12 91 12 99 13 10 13 91 13 99 14 10 14 90 21 10 21 90 22 10 22 91 22 99 23 10 23 91 23 99 24 10 CN code 24 90 31 00 32 10 32 30 32 51 32 59 32 91 32 99 33 10 33 91 33 99 34 10 34 90 35 10 35 91 35 93 35 99 41 00 42 10 42 30 42 51 42 59 42 91 42 99 43 10 43 91 43 99 44 10 44 90 45 10 45 91 45 93 45 99 90 10 7209 11 00 12 10 12 90 13 10 13 90 14 10 14 90 21 00 22 10 22 90 23 10 23 90 24 10 24 91 24 99 31 00 32 10 32 90 33 10 33 90 34 10 34 90 41 00 42 10 42 90 43 10 43 90 44 10 44 90 90 10 7210 11 10 12 11 12 19 20 10 31 10 39 10 41 10 49 10 50 10 60 11 60 19 70 11 70 19 90 31 90 33 90 35 90 39 7211 11 00 12 10 12 90 19 10 19 91 19 99 21 00 22 10 22 90 29 10 29 91 29 99 30 10 41 10 41 91 49 10 90 11 7212 10 10 10 91 21 11 29 11 30 11 40 10 40 91 50 31 50 51 60 11 60 91 7213 10 00 20 00 31 00 39 00 41 00 49 00 50 00 7214 20 00 30 00 40 10 40 91 40 99 50 10 50 91 50 99 60 00 7215 90 10 7216 10 00 21 00 22 00 31 00 32 00 33 0040 10 40 90 50 10 50 90 90 10 7218 10 00 90 11 90 13 90 15 90 19 90 50 7219 11 10 11 90 12 10 12 90 13 10 13 90 14 10 14 90 21 10 21 90 22 10 22 90 23 10 23 90 24 10 24 90 31 10 31 90 32 10 32 90 33 10 33 90 34 10 34 90 35 10 35 90 90 11 90 19 7220 11 00 12 00 20 10 90 11 90 31 7221 00 10 00 90 7222 10 11 10 19 10 91 10 99 30 10 40 11 40 19 40 30 7224 10 00 90 11 90 30 7225 10 10 10 91 10 99 20 11 20 19 20 30 30 00 40 10 40 30 40 50 40 70 40 90 50 00 90 10 7226 10 10 10 30 20 10 20 31 20 51 20 71 91 00 92 10 99 11 99 31 7227 10 00 20 00 90 10 90 90 7228 10 10 10 30 20 11 20 19 20 30 30 10 30 90 60 10 70 10 70 31 80 10 80 90 7301 10 00 1.2 // // // Member State // Third country of origin // // // DENMARK // Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR // // CN code 7201 10 11 10 19 10 30 10 90 20 00 30 10 30 90 40 00 1.2 // // // Member State // Third country of origin // // // IRELAND // Bulgaria Hungary Polan Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea // // CN code 7202 11 10 11 90 7203 90 00 7204 50 90 7206 10 00 90 00 7207 11 19 12 11 12 19 20 15 20 31 20 33 7208 12 10 13 10 14 10 22 10 23 10 24 10 7211 12 10 19 10 22 10 29 10 1.2 // // // Member States // Third country of origin // // // FRANCE SPAIN PORTUGAL // Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR Brazil People's Republic of Korea Japan Argentina Mexico Venezuela Yugoslavia // // CN code 7201 10 11 10 19 10 30 10 90 20 00 30 10 30 90 40 00 7202 11 10 11 90 99 11 7203 90 00 7204 50 10 50 90 7206 10 00 90 00 7207 11 19 12 11 12 19 19 11 19 15 19 31 20 15 20 31 20 33 20 51 20 55 20 57 20 71 7208 11 00 12 10 12 91 12 99 13 10 13 91 13 99 14 10 14 90 21 10 21 90 22 10 22 91 22 99 23 10 23 91 23 99 24 10 24 90 31 00 32 10 32 30 32 51 32 59 32 91 32 99 33 10 33 91 33 99 34 10 34 90 35 10 35 91 35 93 35 99 41 00 42 10 42 30 42 51 42 59 42 91 42 99 43 10 43 91 43 99 44 10 44 90 45 10 45 91 45 93 45 99 90 10 7209 11 00 12 10 12 90 13 10 13 90 14 10 14 90 21 00 22 10 22 90 23 10 23 90 24 10 24 91 24 99 31 00 32 10 32 90 33 10 33 90 34 10 34 90 41 00 42 10 42 90 43 10 43 90 44 10 44 90 90 10 7210 11 10 12 11 12 19 20 10 31 10 39 10 41 1049 10 50 10 60 11 60 19 70 11 70 19 90 31 90 33 90 35 90 39 7211 11 00 12 10 12 90 19 10 19 91 19 99 21 00 22 10 22 90 29 10 29 91 29 99 30 10 41 10 41 91 49 10 90 11 7212 10 10 10 91 21 11 29 11 30 11 40 10 40 91 50 31 50 51 60 11 60 91 7213 10 00 20 00 31 00 39 00 41 00 49 00 7214 20 00 30 00 40 10 40 91 40 99 50 10 50 91 50 99 60 00 CN code 7215 90 10 7216 10 00 21 00 22 00 31 00 32 00 33 00 40 10 40 90 50 10 50 90 90 10 7218 10 00 90 11 90 13 90 15 90 19 90 50 7219 11 10 11 90 12 10 12 90 13 10 13 90 14 10 14 90 21 10 21 90 22 10 22 90 23 10 23 90 24 10 24 90 31 10 31 90 32 10 32 90 33 10 33 90 34 10 34 90 35 10 35 90 90 11 90 19 7220 11 00 12 00 20 10 90 11 90 31 7221 00 10 00 90 7222 10 11 10 19 10 91 10 99 30 10 40 11 40 19 40 30 7224 10 00 90 30 7225 10 10 10 91 10 99 20 11 20 19 20 30 30 00 40 10 40 30 40 50 50 00 90 10 7226 10 10 10 30 20 10 20 31 20 51 20 71 91 00 92 10 99 11 99 31 7227 20 00 90 10 90 90 7228 10 30 20 11 20 19 20 30 30 10 30 90 60 10 70 10 70 31 80 10 80 90 7301 10 0043 10 43 90 44 10 44 90 90 10 7210 11 10 12 11 12 19 20 10 31 10 39 10 41 10 49 10 50 10 60 11 60 19 70 11 70 19 90 31 90 33 90 35 90 39 7211 11 00 12 10 12 90 19 10 19 91 19 99 21 00 22 10 22 90 29 10 29 91 29 99 30 10 41 10 41 91 49 10 90 11 7212 10 10 10 91 21 11 29 11 30 11 40 10 40 91 50 31 50 51 60 11 60 91 7213 10 00 20 00 31 00 39 00 41 00 49 00 50 00 7214 20 00 30 00 40 10 40 91 40 99 50 10 50 91 50 99 60 00 7215 90 10 7216 10 00 21 00 22 00 31 00 32 00 33 00 40 10 40 90 50 10 50 90 90 10 7218 10 00 90 11 90 13 90 15 90 19 90 50 7219 11 10 11 90 12 10 12 90 13 10 13 90 14 10 14 90 21 10 21 90 22 10 22 90 23 10 23 90 24 10 24 90 31 10 31 90 32 10 32 90 33 10 33 90 34 10 34 90 35 10 35 90 90 11 90 19 7220 11 00 12 00 20 10 90 11 90 31 7221 00 10 00 90 7222 10 11 10 19 10 91 10 99 30 10 40 11 40 19 40 30 7224 10 00 90 11 90 30 7225 10 10 10 91 10 99 20 11 20 19 20 30 30 00 40 10 40 30 40 50 40 70 40 90 50 00 90 10 7226 10 10 10 30 20 10 20 31 20 51 20 71 91 00 92 10 99 11 99 31 7227 10 00 20 00 90 10 90 90 7228 10 10 10 30 20 11 20 19 20 30 30 10 30 90 60 10 70 10 70 31 80 10 80 90 7301 10 00 1.2MEMBER STATE THIRD COUNTRY OF ORIGIN DENMARK BULGARIA HUNGARY POLAND ROMANIA CZECHOSLOVAKIA GERMAN DEMOCRATIC REPUBLIC USSR // // CN CODE 7201 10 11 10 19 10 30 10 90 20 00 30 10 30 90 40 00 1.2MEMBER STATE THIRD COUNTRY OF ORIGIN IRELAND BULGARIA HUNGARY POLAN ROMANIA CZECHOSLOVAKIA GERMAN DEMOCRATIC REPUBLIC USSR PEOPLE'S REPUBLIC OF KOREA // // CN CODE 7202 11 10 11 90 7203 90 00 7204 50 90 7206 10 00 90 00 7207 11 19 12 11 12 19 20 15 20 31 20 33 7208 12 10 13 10 14 10 22 10 23 10 24 10 7211 12 10 19 10 22 10 29 10 1.2MEMBER STATES THIRD COUNTRY OF ORIGIN FRANCE SPAIN PORTUGAL BULGARIA HUNGARY POLAND ROMANIA CZECHOSLOVAKIA GERMAN DEMOCRATIC REPUBLIC USSR BRAZIL PEOPLE'S REPUBLIC OF KOREA JAPAN ARGENTINA MEXICO VENEZUELA YUGOSLAVIA // // CN CODE 7201 10 11 10 19 10 30 10 90 20 00 30 10 30 90 40 00 7202 11 10 11 90 99 11 7203 90 00 7204 50 10 50 90 7206 10 00 90 00 7207 11 19 12 11 12 19 19 11 19 15 19 31 20 15 20 31 20 33 20 51 20 55 20 57 20 71 7208 11 00 12 10 12 91 12 99 13 10 13 91 13 9914 10 14 90 21 10 21 90 22 10 22 91 22 99 23 10 23 91 23 99 24 10 24 90 31 00 32 10 32 30 32 51 32 59 32 91 32 99 33 10 33 91 33 99 34 10 34 90 35 10 35 91 35 93 35 99 41 00 42 10 42 30 42 51 42 59 42 91 42 99 43 10 43 91 43 99 44 10 44 90 45 10 45 91 45 93 45 99 90 10 7209 11 00 12 10 12 90 13 10 13 90 14 10 14 90 21 00 22 10 22 90 23 10 23 90 24 10 24 91 24 99 31 00 32 10 32 90 33 10 33 90 34 10 34 90 41 00 42 10 42 90 43 10 43 90 44 10 44 90 90 10 7210 11 10 12 11 12 19 20 10 31 10 39 10 41 10 49 10 50 10 60 11 60 19 70 11 70 19 90 31 90 33 90 35 90 39 7211 11 00 12 10 12 90 19 10 19 91 19 99 21 00 22 10 22 90 29 10 29 91 29 99 30 10 41 10 41 91 49 10 90 11 7212 10 10 10 91 21 11 29 11 30 11 40 10 40 91 50 31 50 51 60 11 60 91 7213 10 00 20 00 31 00 39 00 41 00 49 00 7214 20 00 30 00 40 10 40 91 40 99 50 10 50 91 50 99 60 00 CN CODE 7215 90 10 7216 10 00 21 00 22 00 31 00 32 00 33 00 40 10 40 90 50 10 50 90 90 10 7218 10 00 90 11 90 13 90 15 90 19 90 50 7219 11 10 11 90 12 10 12 90 13 10 13 90 14 10 14 90 21 10 21 90 22 10 22 90 23 10 23 90 24 10 24 90 31 10 31 90 32 10 32 90 33 10 33 90 34 10 34 90 35 10 35 90 90 11 90 19 7220 11 00 12 00 20 10 90 11 90 31 7221 00 10 00 90 7222 10 11 10 19 10 91 10 99 30 10 40 11 40 19 40 30 7224 10 00 90 30 7225 10 10 10 91 10 99 20 11 20 19 20 30 30 00 40 10 40 30 40 50 50 00 90 10 7226 10 10 10 30 20 10 20 31 20 51 20 71 91 00 92 10 99 11 99 31 7227 20 00 90 10 90 90 7228 10 30 20 11 20 19 20 30 30 10 30 90 60 10 70 10 70 31 80 10 80 90 7301 10 00